Citation Nr: 1221829	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that denied service connection for tinnitus.  The Veteran timely appealed.

In April 2012, the Veteran testified during a video conference hearing before the undersigned.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in combat service in Vietnam.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that the onset of his tinnitus was during combat service in Vietnam from October 1967 to October 1968, while serving as a light weapons infantryman.  He stated that he did not use hearing protection, and was exposed to weapon noises on a regular basis-including M-14s, M-16s, and M-60 machine guns, as well as handguns, rifles, artillery, grenades, gunships, jet ordinance, and air strikes.  The Veteran also stated that he was in the immediate vicinity as artillery pieces were being fired.  In April 2012, the Veteran testified that he first noticed the ringing in his ears during firefights, and that the ringing in his ears was ongoing when he was wounded in April 1968.  The Veteran also testified that his tinnitus has been ongoing ever since.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

While service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus, the Veteran's Form DD 215 shows the Veteran's award of the Combat Infantryman Badge and the Purple Heart, among other medals and badges. 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.  

VA treatment records, dated in January 2003, show complaints of tinnitus.  The Veteran described the tinnitus as a constant, mild, high pitched ringing, bilaterally.  At that time he reported noise exposure in the military as a combat infantry rifleman in Vietnam from 1967 to 1968.  

During a January 2008 VA examination, the Veteran reported tinnitus and his combat service in Vietnam.  The examiner noted that the Veteran was very vague regarding the onset of tinnitus-e.g., stating that he just noticed it and just lived with it.  Following examination, the examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of noise exposure (acoustic trauma).  In support of the opinion, the examiner indicated that the Veteran could not specify details regarding onset, occurrences, etc.; and that service treatment records show normal hearing while in active service, and no mention of tinnitus.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was exposed to excessive noise during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter. 

He also reported ringing in his ears both during and after active service, which eventually was diagnosed as tinnitus.  The Board acknowledges that the Veteran gave vague responses regarding the onset of his tinnitus during his VA examination.  Notwithstanding these responses, the undersigned having questioned the Veteran on the onset of the disability during a personal hearing finds his reports of tinnitus at the time of his combat and persisting such that time are credible.  The Board places great probative weight on the Veteran's competent and credible reports of tinnitus during combat and continuing since service. 

With regard to the medical opinion obtained by the RO, when assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the Board finds the VA opinion to be highly probative on the matter on current disability, it does not appear to fully consider the Veteran's lay statements of tinnitus during combat service, and as more fully described in recent testimony.  The Veteran has also claimed continuity of symptomatology with regard to his tinnitus.  Here, the absence of documentation of tinnitus both in active service and outside of the military or VA system, which formed the basis of the January 2008 examiner's opinion, is directly contradicted by the Veteran's credible lay statements and testimony of both in-service and post-service ringing in his ears.

Certainly then, when considering his competent and credible lay statements with the medical evidence of current disability substantiating his claim; and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus had its onset in active service.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for tinnitus is granted.




____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


